Title: David Bailie Warden to Thomas Jefferson, 15 July 1818
From: Warden, David Bailie
To: Jefferson, Thomas


          
            Dear sir,
            Paris,
15 July 1818—
          
          I have the pleasure of sending you the inclosed copy of a circular letter “Instruction pour Les Voyageurs &c &c” which the Professors of the Royal museum request you to communicate to some of the naturalists of the United States.   I am, dear Sir, with great respect,
          
            your very obliged Servant
            D. B. Warden—
          
        